Citation Nr: 1700311	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for atherosclerotic heart disease (AHD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity of the sciatic nerve.

7.  Entitlement to a separate rating for peripheral neuropathy of the left lower extremity of the femoral nerve.

8.  Entitlement to a separate rating for peripheral neuropathy of the right lower extremity of the femoral nerve.

9.  Entitlement to a rating in excess of 10 percent prior to February 19, 2010 and in excess of 30 percent from August 24, 2016 for bilateral diabetic retinopathy and left macular edema.

10.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1958 to February 1978.
These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In December 2014, the Board remanded the matters for additional development.  Following the remand, in September 2016, the RO granted: (1) a 10 percent rating, effective February 19, 2010 and a 30 percent rating, effective August 24, 2016 for bilateral diabetic retinopathy and left macular edema; (2) an increased rating of 20 percent for peripheral neuropathy of the left and right upper extremities of the ulnar, median and radial nerves; (3) an increased rating of 20 percent for the left and right lower extremities of the sciatic nerves; (4) a separate rating of 20 percent for peripheral neuropathy of the right and left lower extremities of the femoral nerves; (5) entitlement to individual unemployability; (6) entitlement to service connection for erectile dysfunction, without a separate compensable rating outside of the diabetes mellitus rating; (7) entitlement to basic eligibility to Dependents' Educations Assistance; and (8) entitlement to special monthly compensation based on loss of use of a creative organ. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a November 2016 correspondence, the Veteran informed the Board that the Veteran wished to withdraw his appeal.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2016 correspondence, the Veteran indicated in writing that he wished to withdraw the pending appeal.  As the Veteran has asserted that he wants to withdraw the issues on appeal, under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over the issues which was withdrawn.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw an appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


